UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarter Ended September 26, 2015 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-8002 THERMO FISHER SCIENTIFIC INC. (Exact name of Registrant as specified in its charter) Delaware 04-2209186 (State of incorporation or organization) (I.R.S. Employer Identification No.) 81 Wyman Street Waltham, Massachusetts (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (781) 622-1000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Outstanding at September 26, 2015 Common Stock, $1.00 par value THERMO FISHER SCIENTIFIC INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 26, 2015 TABLE OF CONTENTS Page PART I Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 PART II Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 5. Other Events 53 Item 6. Exhibits 53 2 THERMO FISHER SCIENTIFIC INC. PART IFINANCIAL INFORMATION Item 1.Financial Statements CONSOLIDATED BALANCE SHEET (Unaudited) September 26, December 31, (In millions except share and per share amounts) Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $77.7 and $74.1 Inventories Deferred tax assets Other current assets Total current assets Property, Plant and Equipment, Net Acquisition-related Intangible Assets, Net Other Assets Goodwill Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities: Short-term obligations and current maturities of long-term obligations $ $ Accounts payable Accrued payroll and employee benefits Accrued income taxes Deferred revenue Other accrued expenses Total current liabilities Deferred Income Taxes Other Long-term Liabilities Long-term Obligations Shareholders' Equity: Preferred stock, $100 par value, 50,000 shares authorized; none issued Common stock, $1 par value, 1,200,000,000 shares authorized; 411,407,252 and 408,461,670 shares issued Capital in excess of par value Retained earnings Treasury stock at cost, 12,309,553 and 7,991,782 shares ) ) Accumulated other comprehensive items ) ) Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 26, September 27, September 26, September 27, (In millions except per share amounts) Revenues Product revenues $ Service revenues Total revenues Costs and Operating Expenses: Cost of product revenues Cost of service revenues Selling, general and administrative expenses Research and development expenses Restructuring and other costs (income), net ) ) Total costs and operating expenses Operating Income Other Expense, Net ) Income from Continuing Operations Before Income Taxes Benefit from (Provision for) Income Taxes ) ) Income from Continuing Operations (Loss) Gain from Discontinued Operations (net ofincome tax (benefit) provision of ($0.7), $1.0, ($0.7)and $1.0) ) ) Net Income $ Earnings per Share from Continuing Operations Basic $ Diluted $ Earnings per Share Basic $ Diluted $ Weighted Average Shares Basic Diluted Cash Dividends Declared per Common Share $ The accompanying notes are an integral part of these consolidated financial statements. 4 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended Nine Months Ended September 26, September 27, September 26, September 27, (In millions) Comprehensive Income (Loss) Net Income $ Other Comprehensive Items: Currency translation adjustment ) Unrealized gains on available-for-sale investments: Unrealized holding (losses) gains arisingduring the period (net of tax benefit of $0.2, $0.2, $0.2 and $0.1) Reclassification adjustment for gains includedin net income (net of tax provision of $0.0) — — — ) Unrealized losses on hedging instruments: Unrealized loss on hedging instruments (netof tax benefit of $17.7 and $3.6) ) — ) — Reclassification adjustment for lossesincluded in net income (net of tax benefit of $0.5, $0.5, $1.1 and $1.4) Pension and other postretirement benefit liabilityadjustment: Pension and other postretirement benefitliability adjustments arising during the period (net of tax (benefit) provision of($0.2), $2.1, $1.5 and $1.2) ) Amortization of net loss and prior servicebenefit included in net periodic pension cost (net of tax benefit of $0.7, $0.5, $1.9 and $1.7) Total other comprehensive items ) Comprehensive Income (Loss) $ $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Nine Months Ended September 26, September 27, (In millions) Operating Activities Net income $ $ Loss (income) from discontinued operations ) Income from continuing operations Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Change in deferred income taxes ) ) Net gains on sale of businesses ) ) Non-cash stock-based compensation Tax benefits from stock-based compensation awards ) ) Non-cash charges for sale of inventories revalued at the date of acquisition Other non-cash expenses, net Changes in assets and liabilities, excluding the effects of acquisitions and dispositions: Accounts receivable ) ) Inventories ) ) Other assets ) Accounts payable ) ) Other liabilities ) Contributions to retirement plans ) ) Net cash provided by continuing operations Net cash used in discontinued operations ) ) Net cash provided by operating activities Investing Activities Acquisitions, net of cash acquired ) ) Proceeds from sale of businesses, net of cash divested — Purchase of property, plant and equipment ) ) Proceeds from sale of property, plant and equipment Proceeds from sale of investments Decrease in restricted cash Other investing activities, net ) ) Net cash used in investing activities $ ) $ ) 6 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Continued) (Unaudited) Nine Months Ended September 26, September 27, (In millions) Financing Activities Net proceeds from issuance of long-term debt $ $ Repayment of long-term obligations ) ) Increase in commercial paper, net Decrease in short-term notes payable — ) Purchases of company common stock ) — Dividends paid ) ) Net proceeds from issuance of company common stock — Net proceeds from issuance of company common stock under employee stock plans Tax benefits from stock-based compensation awards Other financing activities, net ) ) Net cash (used in) provided by financing activities ) Exchange Rate Effect on Cash ) ) Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ See Note 13 for supplemental cash flow information. The accompanying notes are an integral part of these consolidated financial statements. 7 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (Unaudited) Accumulated Capital in Other Total Common Stock Excess of Retained Treasury Stock Comprehensive Shareholders' (In millions) Shares Amount Par Value Earnings Shares Amount Items Equity Balance at December 31, 2013 $ $ $ ) $ ) $ ) $ Issuance of shares under employees' and directors' stock plans — ) ) — Issuance of shares — Stock-based compensation — Tax benefit related to employees' and directors' stock plans — Dividends declared — — — ) — — — ) Net income — Other comprehensive items — ) ) Other — — ) — ) Balance at September 27, 2014 $ $ $ ) $ ) $ ) $ Balance at December 31, 2014 $ $ $ ) $ ) $ ) $ Issuance of shares under employees' and directors' stock plans — ) ) — Stock-based compensation — Tax benefit related to employees' and directors' stock plans — Purchases of company common stock — ) ) — ) Dividends declared — — — ) — — — ) Net income — Other comprehensive items — ) ) Balance at September 26, 2015 $ $ $ ) $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 8 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Nature of Operations and Summary of Significant Accounting Policies Nature of Operations Thermo Fisher Scientific Inc. (the company or Thermo Fisher) enables customers to make the world healthier, cleaner and safer by providing analytical instruments, equipment, reagents and consumables, software and services for research, manufacturing, analysis, discovery and diagnostics. Markets served include pharmaceutical and biotech companies, hospitals and clinical diagnostic labs, universities, research institutions and government agencies, as well as environmental and industrial process control settings. Interim Financial Statements The interim consolidated financial statements presented herein have been prepared by the company, are unaudited and, in the opinion of management, reflect all adjustments of a normal recurring nature necessary for a fair statement of the financial position at September 26, 2015, the results of operations for the three- and nine-month periods ended September 26, 2015, and September 27, 2014, and the cash flows for the nine-month periods ended September 26, 2015, and September 27, 2014. Interim results are not necessarily indicative of results for a full year. The consolidated balance sheet presented as of December 31, 2014, has been derived from the audited consolidated financial statements as of that date. The consolidated financial statements and notes are presented as permitted by Form 10-Q and do not contain all information that is included in the annual financial statements and notes thereto of the company. The consolidated financial statements and notes included in this report should be read in conjunction with the 2014 financial statements and notes included in the company’s Annual Report on Form10-K filed with the Securities and Exchange Commission (SEC). Note 1 to the consolidated financial statements for 2014 describes the significant accounting estimates and policies used in preparation of the consolidated financial statements. There have been no material changes in the company’s significant accounting policies during the nine months ended September 26, 2015. Warranty Obligations Product warranties are included in other accrued expenses in the accompanying balance sheet. The changes in the carrying amount of standard product warranty obligations are as follows: Nine Months Ended September 26, September 27, (In millions) Beginning Balance $ $ Provision charged to income Usage ) ) Acquisitions Adjustments to previously provided warranties, net ) Currency translation ) ) Ending Balance $ $ 9 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Inventories The components of inventories are as follows: September 26, December 31, (In millions) Raw Materials $ $ Work in Process Finished Goods Inventories $ $ Property, Plant and Equipment Property, plant and equipment consists of the following: September 26, December 31, (In millions) Land $ $ Buildings and Improvements Machinery, Equipment and Leasehold Improvements Property, Plant and Equipment, at Cost Less: Accumulated Depreciation and Amortization Property, Plant and Equipment, Net $ $ Acquisition-related Intangible Assets Acquisition-related intangible assets are as follows: September 26, 2015 December 31, 2014 Accumulated Accumulated (In millions) Gross Amortization Net Gross Amortization Net Definite Lived: Customer relationships $ $ ) $ $ $ ) $ Product technology ) ) Tradenames ) ) Other ) Indefinite Lived: Tradenames — — In-process research and development — Acquisition-related Intangible Assets $ $ ) $ $ $ ) $ 10 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. In addition, significant estimates were made in estimating future cash flows to assess potential impairment of assets and in determining the fair value of acquired intangible assets (Note 2) and the ultimate loss from abandoning leases at facilities being exited (Note 14). Actual results could differ from those estimates. Recent Accounting Pronouncements In September 2015, the FASB issued new guidance which eliminates the requirement for an acquirer in a business combination to restate prior period financial statements for measurement period adjustments. The new guidance requires that the cumulative impact of a measurement period adjustment (including the impact on prior periods) be recognized in the reporting period in which the adjustment is identified. The new guidance also sets forth new disclosure requirements related to the adjustments. The guidance is effective for the company in 2017. Early adoption is permitted. The adoption of this guidance is not expected to have a material impact on the company’s consolidated financial statements. In July 2015, the FASB issued new guidance which requires an entity to measure inventory at the lower of cost and net realizable value. Net realizable value is defined as the estimated selling prices in the ordinary course of business, less reasonably predictable costs of completion, disposal, and transportation. This guidance does not apply to inventory that is measured using last-in, first-out (LIFO). The guidance is effective for the company in 2017. Early adoption is permitted. The adoption of this guidance is not expected to have a material impact on the company’s consolidated financial statements. In April 2015, the FASB issued new guidance which requires the presentation of debt issuance costs in the balance sheet as a deduction from the carrying amount of the related debt liability, consistent with the current treatment of debt discounts. The guidance is effective for annual reporting periods beginning after December 15, 2015, but early adoption is permitted. Adoption of this standard will not have a material impact on the company’s consolidated balance sheet. In January 2015, the FASB issued new guidance to simplify income statement classification by removing the concept of extraordinary items from U.S. GAAP. As a result, items that are both unusual and infrequent will no longer be separately reported net of tax after continuing operations. The company adopted this guidance effective January 2015. The adoption of this standard in 2015 did not have a material impact on the company’s consolidated financial statements. In May 2014, the FASB issued new revenue recognition guidance which provides a single comprehensive model for entities to use in accounting for revenue arising from contracts with customers and will supersede most current revenue recognition guidance. The new standard also requires significantly expanded disclosures regarding the qualitative and quantitative information of an entity's nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers. The guidance is currently effective for the company in 2018. Early adoption is permitted in 2017. The company is currently evaluating the impact the standard will have on its consolidated financial statements. In April 2014, the FASB issued new guidance on reporting discontinued operations and disclosures of disposals. Under the new guidance, only disposals representing a strategic shift that has or will have a major effect on operations will be presented as discontinued operations. The new guidance also requires disclosure of the pre-tax income attributable to a disposal of a significant part of the company that does not qualify for discontinued operations reporting. The company adopted this guidance effective January 2015. The adoption of this standard in 2015 did not have a material impact on the company’s consolidated financial statements. 11 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 2. Acquisitions The company’s acquisitions have historically been made at prices above the determined fair value of the acquired identifiable assets, resulting in goodwill, due to expectations of the synergies that will be realized by combining the businesses. These synergies include the elimination of redundant facilities, functions and staffing; use of the company’s existing commercial infrastructure to expand sales of the acquired businesses’ products; and use of the commercial infrastructure of the acquired businesses to cost-effectively expand sales of company products. Acquisitions have been accounted for using the purchase method of accounting, and the acquired companies’ results have been included in the accompanying financial statements from their respective dates of acquisition. Acquisition transaction costs are recorded in selling, general and administrative expenses as incurred. On September 30, 2015, the company acquired, within the Laboratory Products and Services segment, Alfa Aesar, a U.K.-based global manufacturer of research chemicals from Johnson Matthey Plc, for £257 million ($389 million) in cash. The acquisition expanded the company’s existing portfolio of chemicals, solvents and reagents. Revenues of Alfa Aesar were approximately £78 million in 2014. The purchase price allocation for the acquisition is not yet available. In February 2015, the company acquired, within the Life Sciences Solutions segment, Advanced Scientifics, Inc., a North America-based global provider of single-use systems and process equipment for bioprocess production, for approximately $289 million. The acquisition expanded the company’s bioprocessing offerings. Revenues of Advanced Scientifics were approximately $80 million in 2014. The purchase price exceeded the fair value of the identifiable net assets and, accordingly, $125 million was allocated to goodwill, all of which is tax deductible. In addition, in 2015, the company acquired, within the Analytical Instruments segment, selected assets of certain existing channel partners for its chromatography and mass spectrometry products and, within the Specialty Diagnostics segment, an existing channel partner for its transplant diagnostics products, for an aggregate purchase price of $19 million. During the first nine months of 2015, the company made contingent purchase price payments totaling $11 million for acquisitions completed prior to 2015. The contingent purchase price payments were contractually due to the sellers upon achievement of certain performance criteria at the acquired businesses. 12 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) The components of the purchase price and net assets acquired for 2015 acquisitions completed prior to September 26, 2015 are as follows: (In millions) Advanced Scientifics Other Total Purchase Price Cash paid $ $ $ Purchase price payable — Cash acquired ) ) ) $ $ $ Net Assets Acquired Current assets $ $ $ Property, plant and equipment Definite-lived intangible assets: Customer relationships Product technology — Tradenames and other — Goodwill Other assets — Liabilities assumed ) ) ) $ $ $ The weighted-average amortization periods for definite-lived intangible assets acquired in 2015 are 16 years for customer relationships, 10 years for product technology and 10 years for tradenames and other. The weighted average amortization period for all definite-lived intangible assets acquired in 2015 is 14 years. Unaudited Pro Forma Information The company acquired Life Technologies in February 2014. Had the acquisition of Life Technologies been completed as of the beginning of 2013, the company’s pro forma results for the first nine months of 2014 would have been as follows: Nine Months Ended September 27, (In millions except per share amounts) Revenues $ Net Income $ Earnings per Share: Basic $ Diluted $ These pro forma results of operations have been prepared for comparative purposes only, and they do not purport to be indicative of the results of operations that actually would have resulted had the acquisition occurred on the date indicated or that may result in the future. The company’s results would not have been materially different from its pro forma results had the company’s other 2014 or 2015 acquisitions occurred at the beginning of 2013 or 2014, respectively. 13 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 3.Business Segment Information The company’s financial performance is reported in four segments. A description of each segment follows. Life Sciences Solutions: provides an extensive portfolio of reagents, instruments and consumables used in biological and medical research, discovery and production of new drugs and vaccines as well as diagnosis of disease. These products and services are used by customers in pharmaceutical, biotechnology, agricultural, clinical, academic, and government markets. Analytical Instruments: provides a broad offering of instruments, consumables, software and services that are used for a range of applications in the laboratory, on the production line and in the field. These products and services are used by customers in pharmaceutical, biotechnology, academic, government, environmental and other research and industrial markets, as well as the clinical laboratory. Specialty Diagnostics: provides a wide range of diagnostic test kits, reagents, culture media, instruments and associated products used to increase the speed and accuracy of diagnoses. These products are used by customers in healthcare, clinical, pharmaceutical, industrial and food safety laboratories. Laboratory Products and Services: provides virtually everything needed for the laboratory, including a combination of self-manufactured and sourced products and an extensive service offering. These products and services are used by customers in pharmaceutical, biotechnology, academic, government and other research and industrial markets, as well as the clinical laboratory. The company’s management evaluates segment operating performance based on operating income before certain charges/credits to cost of revenues and selling, general and administrative expenses, principally associated with acquisition accounting; restructuring and other costs/income including costs arising from facility consolidations such as severance and abandoned lease expense and gains and losses from the sale of real estate and product lines; and amortization of acquisition-related intangible assets. The company uses this measure because it helps management understand and evaluate the segments’ core operating results and facilitates comparison of performance for determining compensation. 14 THERMO FISHER SCIENTIFIC INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Business Segment Information Three Months Ended Nine Months Ended September 26, September 27, September 26, September 27, (In millions) Revenues Life Sciences Solutions $ Analytical Instruments Specialty Diagnostics Laboratory Products and Services Eliminations ) Consolidated revenues Segment Income (a) Life Sciences Solutions Analytical Instruments Specialty Diagnostics Laboratory Products and Services Subtotal reportable segments (a) Cost of revenues charges ) Selling, general and administrative charges, net ) Restructuring and other (costs) income, net ) ) Amortization of acquisition-related intangible assets ) Consolidated operating income Other expense, net (b) Income from continuing operations before incometaxes $ Depreciation Life Sciences Solutions $ Analytical Instruments Specialty Diagnostics Laboratory Products and Services Consolidated depreciation $ (a) Represents operating income before certain charges to cost of revenues and selling, general and administrative expenses; restructuring and other costs, net; and amortization of acquisition-related intangibles. (b)
